DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 21 is directed to a different embodiment, an undulating contoured edge, than that previously examined. It appears this is a different embodiment than that of the “cutout” recently added.  Claim 22 recites limitations to a “flat planar body” which appears to be a part of the strut shown in fig. 17, not previously examined.  Also, the strut is not positively claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 8 depends from canceled claim 6.  The claim will be examined as if depending from claim 1.  Correction is required.
Claim 9 is objected to. Claim 9 recites limitations to a strut which is not positively claimed.  The applicant should note that only the bracket is positively claimed and not the struts.  
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. US 2019/0380492 to Heap et al.
Regarding claim 1, Heap discloses an end bracket (fig. 16) for attachment of a horizontal strut (fig. 21: 102) to a vertical strut (fig. 21: 202).  A body member (fig. 16: 120), a first attachment structure (fig. 16: left side) to join the horizontal strut to the vertical strut, a second attachment structure (fig. 16: right side) in which the horizontal strut is slidably attached (as seen in fig. 20), the end bracket available to lengthen the horizontal strut.  Also, Heap discloses a planar surface on a front side (fig. 15: 120) with a cutout (118) along an edge which is adjacent to a vertical strut (fig. 20) and allowing visibility of either strut position.
Regarding claim 2, the first attachment structure includes an insert member (104) to be inserted within a slot of the vertical strut and removably engage the end bracket to the vertical strut and prevent dislodgement.
Regarding claim 3, the first attachment structure includes a second insert member (portion at 106) which includes a divet (fig. 16: see divet at bottom left located at bottom of 106).
Regarding claim 4, the first attachment structure includes a first insert member (fig. 16: 104) and an opposing second insert member (106) the first extending vertically upward and the removable within a slot and the second insert member extending vertically downward to be removably inserted into a slot.

Regarding claim 7, Heap discloses two points of contact between the end bracket and the horizontal strut (fig. 16: see portion below 118 and portion above 118).
Regarding claim 9, the horizontal strut includes one slot (hollow portion of 102) to enable linear movement.

Claim(s) 8, 10 and 11, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. US 2019/0380492 to Heap et al. in view of U.S. Patent Publication No. US 2014/0331564 to Wei.
Regarding claim 8, Wei discloses two points orthogonal to each other (32 and top flat of 30).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heap with such in order to increase strength.
Regarding claim 10, Heap does not disclose an extension on the second attachment structure being orthogonal.  Wei discloses the second attachment structure includes an extension member (31) orthogonal to the body and to support and guide the horizontal strut. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heap with such structure to strengthen the strut connection.
Regarding claim 11, Heap does not disclose opposed orthogonal plates on the second attachment structure.  Wei discloses orthogonal plates (fig. 1: top and bottom flat sides of 30) on opposed ends of the body for sliding in the horizontal strut.  It would have been obvious to one having ordinary skill in the art at the time the invention was .
Response to Arguments
Applicant's arguments filed 12/3/21 have been fully considered but they are not persuasive.  The applicant argues the recent claim amendments which are addressed in the new rejection above.  Regarding the limitation of “cut out”, the applicant should note that the limitation of cut is a method limitation and the claims are examined as a final product.  The portion 118 of Heap may not be made by cutting, but is indeed a cutout like portion.  The applicant also argues that Heap does not teach every element in the claim but does not specify which elements are missing from Heap other than the recent limitation added.  
The applicant argues since claim 6 is canceled, claims 8, 10, and 11 which depend from claim 1 (claim 8 actually depends from claim 6) should be allowed based on the argument of claim 1 being allowable. 
The applicant argues, regarding claim 10, that Heap does not disclose an extension member and neither does Wei.  However, the applicant should note that the claimed limitation of extension member is broad and the extension member of Wei may be construed as such as that in the instant application, as structurally claimed.  The applicant argues the function of the extension member however, the function is related to struts which are not positively claimed.  Regarding claim 11, the applicant makes the same arguments with regards to the “planar plates”.  These are also disclosed by Wei and rejected for the same reasons as that of the “extension member”.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633